Citation Nr: 1128705	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  10-13 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1965 to August 1967. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen the Veteran's claims for service connection for bilateral hearing loss and PTSD.  

In September 2010, the Veteran presented personal testimony before the undersigned Veterans Law Judge in hearing.  A copy of the transcript has been associated with the claims folder.  

The Board notes that the Veteran's specific claim relates to service connection for PTSD.  During the pendency of this appeal, a Court of Appeals for Veterans Claims (Court) decision held that a veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability. Therefore, VA must consider whether the Veteran's psychiatric symptoms regardless of the label attached to them warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has recharacterized the issue as whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for bilateral hearing loss disability and whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2006 rating decision, the RO declined to reopen the Veteran's claim of service connection for right ear hearing loss and denied service connection for left ear hearing loss; the Veteran did not appeal this determination within one year of being notified.

2.  Evidence received since the March 2006 rating decision raises a reasonable possibility of substantiating the claim of service connection bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  The March 2006 RO decision that declined to reopen the Veteran's claim of service connection for right ear hearing loss and denied service connection for left ear hearing loss is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (noting that when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice").  VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In light of the Board's reopening of the claim for service connection for bilateral hearing loss disability, no further notification or assistance is necessary to develop facts pertinent to the Veteran's claim.  To the extent that the Veteran may not have been provided with appropriate notice with respect to his claim, any such error would clearly be harmless as his claim to reopen service connection for bilateral hearing loss is being granted. 

Analysis

In a September 2003 rating decision, the RO denied service connection for right hearing loss disability.  The Veteran was informed of that decision and he did not file a timely appeal.  Subsequently, in December 2005, the Veteran sought to reopen his right ear hearing loss disability and file a claim for service connection for left ear hearing loss.  In a March 2006 rating decision, the RO declined to reopen the Veteran's claim of service connection for right ear hearing loss disability and denied service connection for left ear hearing loss disability.  The Veteran was informed of that decision and he did not file a timely appeal.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The September 2003 and March 2006 rating decisions are final because the Veteran did not file a timely appeal with respect to either rating decision.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003, 2005).

The claims of entitlement to service connection for right ear hearing loss disability and left ear hearing loss disability may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in July 2009.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  3 8 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The relevant evidence before VA at the time of the prior final decisions consisted of service treatment treatments which were negative for hearing loss during service.  Additionally, the post-service treatment records did not show hearing loss for VA purposes.  

In denying the Veteran's service connection claim for right ear hearing loss disability in September 2003, the RO found that there was no evidence of right hearing loss disability for VA compensation purposes in service or after service.  In the March 2006 rating decision, the RO declined to reopen the claim for service connection for right ear hearing loss disability because the new evidence did not establish right ear hearing loss disability.  Additionally, the RO denied service connection for left ear hearing loss disability finding that there was no evidence that left ear hearing loss had been diagnosed or was related to service.   

To reopen the claim, the new evidence must show that the Veteran currently has right ear hearing loss disability and/or left ear hearing loss disability related to service.   

Pertinent evidence received since the last final decision for the claims of service connection includes a July 2010 letter and audiological examination from Lifetime Hearing noting moderate sensorineural hearing loss for speech bilaterally with good word discrimination ability bilaterally. 

Additionally, during the September 2010 hearing, the Veteran testified that as an artilleryman in service that he was exposed to loud noise therein.  In this regard, the Board notes that the Veteran is competent to give evidence about what he experienced, such as noise exposure during service which is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Furthermore, for the limited purpose of establishing whether new and material evidence has been submitted, the credibility of the medical evidence and the Veteran's statement is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As there is now evidence of in-service noise exposure and current disability, the Board finds that the evidence received since the March 2006 rating decision is both new and material evidence as it was not previously of record and it raises a reasonable possibility of substantiating the claims of service connection for right ear hearing loss disability and left ear hearing loss disability.  Thus, the claims are reopened.


ORDER

New and material evidence to reopen the claim of service connection for bilateral hearing loss disability has been received; to this limited extent, the appeal is granted.


REMAND

Unfortunately, additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to afford the Veteran every possible consideration.

In September 2010, the Veteran submitted VA Form 21-4142, Authorization and Consent to Release Information to the VA, indicating that there were outstanding treatment records from the Dorn VA Medical Center (VAMC) in Columbia, South Carolina dated from January 2001 to December 2003 for PTSD. Additionally, during the September 2010 hearing, the Veteran testified that he had been treated a couple of weeks earlier for his PTSD at the VAMC in Fayetteville (South Carolina).  Review of the claims folder shows that VAMC records dated only from 2002 to August 2009 have been associated with the record.  Because VA is on notice that there are records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

As to the reopened claim for bilateral hearing loss disability, the Board notes that VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The Veteran currently has a diagnosis of bilateral hearing loss disability.  As noted above, he has asserted that he has attributed his hearing disability to noise exposure in service as an artilleryman.  His Form DD 214 confirms that he was an artilleryman.  Additionally, review of the service treatment records show that partial bilateral deafness was noted in February 1967 and March 1967.  A June 1967 consultation sheet showed that an audiogram was requested and a provisional diagnosis of bilateral hearing loss was noted.  An audiogram dated the same day as the consultation sheet reflects that hearing was normal bilaterally for VA compensation purposes.  (The Board notes that the prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA) and since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In reviewing the service treatment records, the Board converted the ASA standards to ISO-ANSI).  See  38 C.F.R. § 3.385 (2010).  Furthermore, the examination report at service discharge in July 1967 shows that hearing thresholds were within normal limits.  On remand, the Veteran should be afforded an examination to determine the nature and etiology of his current bilateral hearing loss disability, to include consideration of the Veteran's assertions as to in-service noise exposure and the various notations in the service treatment records. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Obtain all outstanding VAMC records, to include but not exclusive of those dated from August 2009 to present, to include from the VAMC in Columbia, South Carolina (dated from January 2001 to December 2003) and Fayetteville, Arkansas.  All efforts to obtain VA records should be fully documented, and the VA facilities must provide a negative response if records are not available.

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

2. Schedule the Veteran for an appropriate examination to determine the etiology and onset of his currently diagnosed bilateral hearing loss disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  The examiner should indicate in the report that the claims file was reviewed.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.

The examiner should specifically state whether there is a 50 percent probability or greater that the Veteran's current bilateral hearing loss disability is etiologically related to his active military service, to include exposure to noise exposure in service.

The examiner must address the service treatment records showing various notations regarding hearing. 

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding noise exposure reported by the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).

The examiner must provide a comprehensive report including complete rationales for all conclusions reached, and address all contradictory evidence of record and also the Veteran's contentions as to service incurrence.

3. Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. Then, after ensuring any other necessary development has been completed as a consequence of any additional evidence obtained, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


